Citation Nr: 1637293	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-40 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 1959 to January 1965 and from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

This matter was previously before the Board in January 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran had hypertension in service, or within one year of service, or that his hypertension is causally related to, or aggravated by, active service.  

2.  The most probative evidence of record is against a finding that the Veteran's hypertension was caused by or chronically worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his hypertension is caused by, or aggravated by, his service-connected PTSD, and he has submitted an article from the May 2009 edition of AARP which discusses stress.  For purposes of completeness, the Board has considered whether service connection for hypertension is warranted on a direct basis (presumptive and/or non presumptive) and/or secondary basis.

The Veteran's STRs are negative for a diagnosis of, complaint of, or treatment for hypertension.  The Veteran's January 1965 report of medical examination for separation from his first period of service reflects that his blood pressure was 140/70.  A January 1965 medical history form reflects that he denied ever having had high blood pressure.  

The Veteran's May 1966 for enlistment in the Air Force (his second period of service) reflects that his blood pressure was 138/70.  A May 1966 medical history form reflects that he denied ever having had high blood pressure.

The Veteran's April 1970 report of medical examination for separation from his second period of service reflects that his blood pressure was 126/84.  An April 1970 medical history form reflects that he denied ever having had high blood pressure.  

A February 2016 VA examiner found that the Veteran's one systolic reading of 140 is not sufficient for a diagnosis of hypertension and such would be medically inappropriate.  The examiner noted that because blood pressure normally varies widely throughout a 24 hour period, multiple readings on more than one occasion are required to obtain a clear picture of a person's usual blood pressure.  For that reason, hypertension should not be based on a single elevated reading.  

The Board finds that the above opinion is highly probative.  In addition, there is no probative competent credible evidence of record which reflects that this Veteran's hypertension is due to, or aggravated by, service.  

There is also no competent credible evidence which reflects a diagnosis of hypertension which manifested to a compensable degree in the one year after separation from service.  Thus, service connection is not warranted under 38 C.F.R. § 3.309(a). (Although the Veteran has stated that he was diagnosed with hypertension in the "earlier 1970's," he has also stated that he was not treated with medication until the 1980's.  His statement does not support a finding, and is against a finding, that it manifested to a degree of 10 percent or more under Diagnostic Code 7101.) 

The Board acknowledges that the Veteran had service in Vietnam; however, hypertension is not a disease which warrants service connection based on presumed exposure to herbicides in Vietnam.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007). 

VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

Next, the Board has considered whether service connection for hypertension is warranted on a secondary basis but finds that it is not.  The Veteran is in receipt of service connection for PTSD, coronary artery disease (CAD), tinnitus, type II diabetes mellitus, and bilateral hearing loss disability.

Under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, a service-connected disability. 

A March 2009 VA examination report reflects that the Veteran was diagnosed with borderline diabetes in 2003 and with diabetes in 2008.  It was further noted that he had an onset of hypertension prior to diabetes.  As noted above, according to the report, the Veteran reported that he was diagnosed with hypertension in the "earlier 1970's" but was not treated with medication until the 1980's.  The examiner opined that based on the onset of hypertension prior to diabetes, the Veteran's hypertension was not caused by or a result of diabetes.  The examiner also stated that there was no objective evidence to support aggravation of the Veteran's hypertension by diabetes.  In an addendum, a clinician stated that the Veteran's hypertension is less likely as not due to his PTSD because there is no credible objective medical evidence in the medical literature that PTSD causes hypertension, and that there is no objective evidence for aggravation.

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2016.  The report of that examination reflects that the Veteran's hypertension is not due to, or aggravated by, his PTSD, diabetes, or CAD.  The clinician stated, in pertinent part, as follows:

Regarding HTN due to PTSD: PTSD and its treatment do not cause HTN.  Blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder however when the distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of HTN due to PTSD. HTN is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity. Veterans post-service health records begin in 2003 at which time he weighed 323 lbs., an increase of 103 lbs. from active duty separation weight. His BP readings in his VA record since 2009 show that his blood pressure is well controlled. There is nothing objective in his medical record that would indicate that Diabetes, CAD or PTSD has chronically worsened or has permanently increased the severity of his hypertension. He was previously on five BP meds and is now on two. He states that if he takes his medications, his blood pressure is controlled. 

The Board finds the opinion above to be highly probative as it is by a medical professional and provides an adequate rationale upon review of the Veteran's clinical records.  The examiner noted temporary fluctuations in blood pressure without any increase in severity in the actual disability.  The examiner specifically noted that blood pressure can rise during an episode of stress related to PTSD, but returns to normal after the acute exacerbation when stress is relieved.  That observation, in connection with the reference to other lifestyle factors specific to this Veteran and a history of well-controlled hypertension since 2009, lead to the conclusion that the opinion was not based on a lack of permanent increase.  

The Board finds that the Veteran is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension and herbicide exposure and/or diabetes, PTSD, and CAD, the relationship, if any, between the various disabilities, and with a hypertension onset date more than one year after separation from service. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the AARP article submitted by the Veteran is general in nature and does not relate to the specific facts in this Veteran's claim.  The article is also not combined with a supporting opinion of a medical professional as it relates to the Veteran.  

In sum, service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and the competent credible evidence does not reflect that his hypertension is due to, or aggravated by, service.  Service connection is not warranted on a secondary basis as the evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


